DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2,4-9 and 11-12, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2,4-9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al (US 2009/0031636).

With regards to claim 1, Ye et al disclose an aqueous slurry useful for chemical mechanical polishing (CMP) a semiconductor substrate, wherein the slurry comprises 0.1 to 50 wt percent abrasive particles, 0.001 to 5 wt % polyvinyl pyrrolidone (PVP), and water as a solvent [0005],[0006]; and aforesaid PVP resemble as the claimed “polymeric low-k suppressor”.
Ye et al disclose that the polyvinyl pyrrolidone (PVP) preferably has a weight average molecular weight of 1,000 to 1,000,000. For purposes of this specification, weight average molecular weight refers to molecular weight measured by gel permeation chromatography. The slurry more preferably has a molecular weight of 1,000 to 500,000 and most preferably a molecular weight of 2,500 to 50,000. For example, polyvinyl pyrrolidone having a molecular weight ranging from 7,000 to 25,000 has proven particularly effective [0010]; and aforesaid teaching or molecular weight of the PVP and the concentration appears to be encompasses or overlapping the claimed range of the polymeric low-k suppressor with Mw X C2 is equal to or more than 514.5 mg/mol or equal to or more than 2646 mg/mol as of the instant claim 2; and overlapping ranges are prima facie obvious, MPEP 2144.05, unless applicants show on the contrary.
Further, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.
With regards to claims 4-8, Ye et al disclose above that the average molecular weight of the PVP (resemble as the claimed suppressor) [0010]; and overlapping ranges are prima facie obvious, MPEP 2144.05.
With regards to claim 9, Ye et al disclose that the polishing composition further comprises surfactants, like ethoxylate compound [0031].
With regards to claim 11, Ye et al disclose that the aqueous slurry having a pH of 9 to 11.5 [0007].
With regards to claim 12, Ye et al disclose the above slurry composition is capable of selectively suppressing removal of a low-k material because Ye et al composition is similar in nature and comprises all the claimed components and one of ordinary skill in the art would have expected have the same result.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mitsui et al (US 2022/0228031) disclose a polishing composition comprises abrasive [0037], water as a solvent (abstract) and a water-soluble compound such as polyvinyl pyrrolidone [0045],[0086] and pH of the polishing composition of the present invention can be adjusted to 1 to 12 [0082].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713